 

 
EXHIBIT 10.8
 
Peoples Bancorp Inc.
2006 Equity Plan
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT
For Employees
 
This Performance-Based Restricted Stock Award Agreement (this “AGREEMENT”) is
made to be effective as of [____________, 2011] (the “GRANT DATE”) by and
between Peoples Bancorp Inc. (the “COMPANY”) and ___________________ (the
“PARTICIPANT”). Terms appearing in bold capital letters shall have the meanings
as defined in the Peoples Bancorp Inc. Amended and Restated 2006 Equity Plan, as
amended (the “PLAN”).
 
WITNESSETH:
 
Whereas, the BOARD adopted the PLAN on February 9, 2006;
 
Whereas, the SHAREHOLDERS, upon the recommendation of the BOARD, approved the
PLAN at the Annual Meeting of Shareholders held on April 13, 2006;
    
Whereas, the BOARD most recently amended and restated the PLAN effective
December 11, 2008;
 
Whereas, the Compensation Committee of the BOARD has determined that a
RESTRICTED STOCK AWARD should be granted to the PARTICIPANT, subject to the
terms and conditions of the PLAN and this AGREEMENT; and
 
Whereas, the PARTICIPANT acknowledges that this AGREEMENT may be amended without
any additional consideration to the PARTICIPANT to the extent necessary to
comply with, or avoid penalties under, Section 409A of the CODE even if any such
amendment reduces, restricts or eliminates rights granted prior to such
amendment;
 
Now, Therefore, in consideration of the premises, the parties hereto make the
following agreements, intending to be legally bound thereby:
 
Section 1    Grant of RESTRICTED STOCK.
 
The COMPANY hereby grants to the PARTICIPANT [________] shares of restricted
COMPANY STOCK (“RESTRICTED STOCK”), subject to the terms and conditions
described in the PLAN and this AGREEMENT.
 
Section 2    Transfer Restrictions and RESTRICTION PERIOD.
 
(A)    Transfer Restrictions. The shares of RESTRICTED STOCK granted under this
AGREEMENT may not be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated and shall be subject to a risk of forfeiture until the lapse of
the RESTRICTION PERIOD as described in Sections 2(B) and 2(C).
 
(B)    RESTRICTION PERIOD - In General. Subject to the PARTICIPANT's continued
employment and the provisions of the PLAN (including Article XI) and this
AGREEMENT, the restrictions on the RESTRICTED STOCK set forth in Section 2(A)
will lapse and the shares of RESTRICTED STOCK will vest provided that the
Company's cumulative earnings per share for the three year period that began on
January 1, 2010 and ending on December 31, 2012 (the “PERFORMANCE PERIOD”), as
determined by the Committee within 60 days following the end of the PERFORMANCE
PERIOD, equals or exceeds $3.10 per share of COMPANY STOCK. If the Company's
cumulative earnings per share for the Performance Period does not equal $3.10
per share of COMPANY STOCK, the RESTRICTED STOCK will be forfeited.
 
(C)    Effect of TERMINATION on RESTRICTED STOCK. Notwithstanding anything to
the contrary in Section 2(B) of this AGREEMENT:
 
(i)    Death. If the PARTICIPANT TERMINATES due to death, the restrictions on
the RESTRICTED STOCK will lapse and the RESTRICTED STOCK will become fully
vested on the date of death.

 

--------------------------------------------------------------------------------

 

(ii)    RETIREMENT; DISABILITY. If the PARTICIPANT TERMINATES due to RETIREMENT
or DISABILITY, the restrictions on the RESTRICTED STOCK will lapse, if at all,
at the end of the PERFORMANCE PERIOD as determined under Section 2(B), but the
number of shares of RESTRICTED STOCK that vest will be determined by multiplying
this number by a fraction, the numerator of which is the number of whole months
elapsed during the PERFORMANCE PERIOD prior to the PARTICIPANT'S TERMINATION due
to RETIREMENT or DISABILITY and the denominator of which is the number of months
in the PERFORMANCE PERIOD.
 
(iii)    TERMINATION for CAUSE or Any Reason Other Than RETIREMENT, Death or
DISABILITY. If the PARTICIPANT is TERMINATED for CAUSE or TERMINATES for any
reason other than due to RETIREMENT, death or DISABILITY, any non-vested
RESTRICTED STOCK will be forfeited on the TERMINATION date.
 
(D)    Lapse of RESTRICTION PERIOD. Upon the lapse of the RESTRICTION PERIOD,
the COMPANY shall deliver a stock certificate for, or other appropriate
documentation evidencing, the number of shares of COMPANY STOCK with respect to
which restrictions have lapsed to the PARTICIPANT.
 
Section 3    RESTRICTED STOCK subject to PLAN; PLAN as Controlling.
 
By entering into this AGREEMENT, the PARTICIPANT agrees and acknowledges that
the PARTICIPANT has received and read a copy of the PLAN. All terms and
conditions of the PLAN applicable to the RESTRICTED STOCK which are not set
forth in this AGREEMENT shall be deemed incorporated herein by reference. In the
event any term or condition of this AGREEMENT is inconsistent or conflicts with
the terms and conditions of the PLAN, the PLAN shall be deemed controlling.
 
Section 4    Listing, Registration, and Qualification.
 
If the COMMITTEE determines that (A) the listing, registration or qualification
of the shares of COMPANY STOCK underlying the RESTRICTED STOCK AWARD upon NASDAQ
or any other established stock exchange, market or quotation system or under any
state or federal law; (B) the consent or approval of any government or
regulatory body; or (C) an agreement by the PARTICIPANT with respect thereto, is
necessary or desirable as a condition to the issuance of the shares underlying
the RESTRICTED STOCK AWARD, the shares may not be issued unless and until such
listing, registration, qualification, consent, approval, or agreement has been
effected or obtained, free of any conditions which are not acceptable to the
COMMITTEE.
 
If any shares of COMPANY STOCK subject to the RESTRICTED STOCK AWARD are sold or
issued upon the exercise thereof to a person who, at the time of such exercise
or thereafter, is an affiliate of the COMPANY for purposes of Rule 144
promulgated under the ACT, or are sold and issued in reliance upon exemptions
under the securities laws of any state, then upon such sale and issuance:
 
(i)    Unless permitted by the PLAN such shares of COMPANY STOCK shall not be
transferable by the holder thereof, and neither the COMPANY nor its transfer
agent or registrar, if any, shall be required to register or otherwise to give
effect to any transfer thereof and may prevent any such transfer, unless the
COMPANY shall have received an opinion from its counsel to the effect that any
such transfer would not violate the ACT or the applicable laws of any state; and
 
(ii)    The COMPANY may cause each certificate evidencing such shares of COMPANY
STOCK to bear a legend reflecting the applicable restrictions on the transfer
thereof.
 
Any certificate issued to evidence shares of COMPANY STOCK as to which the
OPTION has been exercised may bear such legends and statements as the COMPANY
shall deem advisable to insure compliance with applicable federal and state laws
and regulations.
 
(D)    Nothing contained in this AGREEMENT or elsewhere shall be construed to
require the COMPANY to take any action whatsoever to make the OPTION exercisable
or to make transferable any shares of COMPANY STOCK purchased and issued upon
the exercise of the OPTION.
 
 
 
 

 

--------------------------------------------------------------------------------

 

Section 5    Tax Withholding.
 
The COMPANY shall have the power and the right to deduct or withhold, or require
the PARTICIPANT to remit to the COMPANY, the minimum statutory amount to satisfy
federal, state and local taxes required by law or regulation to be withheld with
respect to any taxable event arising as a result of the PLAN. With respect to
withholding required upon any taxable event arising as a result of this
RESTRICTED STOCK AWARD, the PARTICIPANT may elect, subject to the approval of
the COMMITTEE, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold shares of COMPANY STOCK having a FAIR MARKET VALUE
on the date the tax is to be determined equal to the minimum statutory total tax
that could be imposed on the transaction. All such elections shall be
irrevocable, made in writing and signed by the PARTICIPANT, and shall be subject
to any restrictions or limitations that the COMMITTEE, in its sole discretion,
deems appropriate.
 
Section 6    Rights of the PARTICIPANT During RESTRICTION PERIOD.
 
During the RESTRICTION PERIOD, the PARTICIPANT (A) may exercise full voting
rights associated with the shares underlying the RESTRICTED STOCK and (B) shall
be entitled to receive all dividends paid with respect to the shares underlying
the RESTRICTED STOCK; provided, however, that any dividends paid in shares of
COMPANY STOCK will be subject to the same restrictions as the shares of
RESTRICTED STOCK granted under this AGREEMENT.
 
Section 7    No Guarantee of Continued Employment.
 
The grant of RESTRICTED STOCK under this AGREEMENT shall not: (A) confer upon
the PARTICIPANT any right to continue in the employ of, or continue to provide
services to, the COMPANY or any SUBSIDIARY; (B) limit in any way the right of
the COMPANY or any SUBSIDIARY to TERMINATE the PARTICIPANT; or (C) be evidence
of any agreement or understanding express or implied, that the PARTICIPANT has a
right to continue as an employee, or advisor for any period of time or at any
particular rate of compensation.
 
Section 8    Beneficiary Designation.
 
The PARTICIPANT may name a beneficiary or beneficiaries to receive any shares
underlying the RESTRICTED STOCK due to the PARTICIPANT upon the PARTICIPANT's
death. Unless otherwise provided in the beneficiary designation, each
designation made will revoke all prior designations made by the PARTICIPANT,
must be made on a form prescribed by the COMMITTEE and will be effective only
when filed in writing with the COMMITTEE. If the PARTICIPANT has not made an
effective beneficiary designation, the deceased PARTICIPANT's beneficiary will
be the PARTICIPANT's surviving spouse or, if there is no surviving spouse, the
deceased PARTICIPANT's estate. The identity of a PARTICIPANT's designated
beneficiary will be based only on the information included in the latest
beneficiary designation form completed by the PARTICIPANT and will not be
inferred from any other evidence.
 
Section 9    Governing Law.
 
This AGREEMENT shall be governed by, and construed in accordance with, the laws
of the State of Ohio without regard to the principles of conflict of laws.
 
Section 10    Rights and Remedies Cumulative.
 
All rights and remedies of the COMPANY and of the PARTICIPANT enumerated in this
AGREEMENT shall be cumulative and, except as expressly provided otherwise in
this AGREEMENT, none shall exclude any other rights or remedies allowed by law
or in equity, and each of said rights or remedies may be exercised and enforced
concurrently.
 
Section 11    Captions.
 
The captions contained in this AGREEMENT are included only for convenience of
reference and do not define, limit, explain or modify this AGREEMENT or its
interpretation, construction or meaning and are no way to be construed as a part
of this AGREEMENT.
 
 
 

 

--------------------------------------------------------------------------------

 

Section 12    Notices and Payments.
 
All payments required or permitted to be made under the provisions of this
AGREEMENT, and all notices and communications required or permitted to be given
or delivered under this AGREEMENT to the COMPANY or to the PARTICIPANT, which
notices or communications must be in writing, shall be deemed to have been given
if delivered by hand, or mailed by first-class mail (postage prepaid), and
addressed as follows:
 
(A)    If to the COMPANY, to:
 
Peoples Bancorp Inc.
Attn.: Compensation Committee
138 Putnam Street
P. O. Box 738
Marietta, Ohio 45750-0738
 
(B)    If to the PARTICIPANT, to the address of the PARTICIPANT set forth at the
conclusion of this AGREEMENT.
 
The COMPANY or the PARTICIPANT may, by notice given to the other in accordance
with this AGREEMENT, designate a different address for making payments required
or permitted to be made, and for the giving of notices or other communications,
to the party designating such new address. Any payment, notice or other
communication required or permitted to be made or given in accordance with this
AGREEMENT shall be deemed to have been made or given upon receipt thereof by the
addressee.
    
Section 13    Severability.
 
If any provision of this AGREEMENT, or the application of any provision hereof
to any person or any circumstance, shall be determined to be invalid or
unenforceable, then such determination shall not affect any other provision of
this AGREEMENT or the application of said provision to any other person or
circumstance, all of which other provisions shall remain in full force and
effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
 
Section 14    Number and Gender.
 
When used in this AGREEMENT, the number and gender of each pronoun shall be
construed to be such number and gender as the context, circumstances or its
antecedent may require.
 
Section 15    Entire Agreement.
 
This AGREEMENT constitutes the entire agreement between the COMPANY and the
PARTICIPANT in respect of the RESTRICTED STOCK granted hereunder, and supersedes
all prior and contemporaneous agreements or understandings between the parties
hereto in connection with the RESTRICTED STOCK granted hereunder. Subject to
Section 12.2(b) of the PLAN, no change, termination or attempted waiver of any
of the provisions of this AGREEMENT shall be binding upon any party hereto
unless contained in a writing signed by the party to be charged. Notwithstanding
the foregoing or anything in this AGREEMENT to the contrary, this AGREEMENT may
be amended without any additional consideration to the PARTICIPANT to the extent
necessary to comply with, or avoid penalties under, Section 409A of the CODE
even if any such amendment reduces, restricts or eliminates rights granted prior
to such amendment.
 
Section 16    Signature in Counterparts.
 
This AGREEMENT may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
 
 
 
 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this AGREEMENT to be executed
to be effective as of the date first written above.
 
COMPANY:                        PARTICIPANT:
Peoples Bancorp Inc.,
an Ohio corporation
 
 
 
 
 
 
 
Carol A. Schneeberger
 
 
Executive Vice President and
 
 
   Secretary to the Compensation Committee
 
 
 
 
Street Address
 
 
 
 
 
City, State, and Zip Code

 
Date:_______________________________    Date:__________________________________
 

 